DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 08/27/2019.
Claims 1-20 are pending and have been examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 20, the claim recites “wherein the item association module further includes instructions to. . . deliver the item to the destination.” However, there is no support for this limitation in the specification. As claimed, the claim requires that the item association module (part of the central system 110) delivers the item to the destination. However, no description is given in the specification for 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first 
Regarding independent claims 1 and 11 the claims are directed to one of the four statutory categories (a process and a machine, respectively.) The claimed invention of independent claims 1 and 11 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1 and 11, as a whole, recite the following limitations:
associating. . . the item with a user; (Claims 1, 11; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment, could associate an item with a user (in a database for example); alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and marketing or sales activities since commercial shipping entities would associate articles with users in performing commercial shipment services for customers)
determining. . . a destination of the user; (Claims 1, 11; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment, could determine a destination of a user; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and marketing or sales activities since commercial shipping entities would determine upcoming destinations for couriers or drivers)
determining. . . a delivery route for the item based at least on the destination; (Claims 1, 11; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment, could determine a delivery route based on a destination; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and marketing or sales activities since commercial shipping entities would determine delivery routes based on known destinations)
initiating. . . delivery of the item based on the determined delivery route; (Claims 1, 11; the broadest reasonable interpretation of this limitation recites mental processes since a 
tracking movements of the user; (Claims 1, 11; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment, could track movements of a user; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and marketing or sales activities since commercial shipping entities would track movements of their couriers and drivers)
receiving. . . user movement data based on at least the tracked movements of the user; (Claims 1, 11; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment, could receive user movement data based on tracked movements (observing such, for example); alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and marketing or sales activities since commercial shipping entities would receive movement data for their tracked couriers and drivers)
determining whether the destination of the user has changed based on the user movement data; (Claims 1, 11; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment, could determine whether a user’s destination has changed based on movement data; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and marketing or sales activities since commercial shipping entities would keep 
and if the destination of the user has changed, updating the destination of the user based on the user movement data; (Claims 1, 11; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment, could updated a destination based on movement data (in a database, for example); alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and marketing or sales activities since commercial shipping entities would update destinations based on detected changes of such)
determining a revised delivery route for the item based on the updated destination; (Claims 1, 11; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment, could determine a revised delivery route based on an updated destination; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and marketing or sales activities since commercial shipping entities would determine updated delivery routes based on new destinations)
and rerouting the item based on the revised delivery route. (Claims 1, 11; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment, could reroute one or more articles along a new route; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and marketing or sales activities since commercial shipping entities would reroute articles when delivery conditions have changed)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
via (or by) an MaaS system (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A Mobility- as -a- Service ("Maas") system for delivering an item, comprising: (claim 20; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a user tracking device, configured to. . . (claim 20; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
one or more processors; (claim 20; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and a memory communicably coupled to the one or more processors and storing: (claim 20; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
an item association module including instructions that when executed by the one or more processors cause the one or more processors to. . .  (claim 20; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a user destination module including instructions that when executed by the one or more processors cause the one or more processors to. . .  (claim 20; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and an item delivery module including instructions that when executed by the one or more processors cause the one or more processors to. . .  (claim 20; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable 
wherein the user destination module further includes instructions that when executed by the one or more processors cause the one or more processors to. . .  (claim 20; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and wherein the item delivery module further includes instructions that when executed by the one or more processors cause the one or more processors to. . .  (claim 20; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. T
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1 and 11 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-10 and 12-20, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2 and 12:
 when the destination of the user changes a plurality of times, updating the destination of the user based on the user movement data for each of the plurality of times;
determining the revised delivery route for the item for each of the plurality of times;
and rerouting the item based on the revised delivery route for each of the plurality of times.
 These limitations merely require the performance of the one or more abstract idea steps recited above again, and therefore further recite one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract t ideas which they recite without adding significantly more. 
Claims 3 and 13:
wherein associating the item with the user comprises: checking in the item using a computing device.
 Regarding the checking in, this limitation recites one or more abstract ideas for the reasons outlined above. Regarding the use of a computing device, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claims are directed to the abstract t ideas which they recite without adding significantly more.
Claims 4 and 14:
wherein determining the destination of the user is based at least on user input.
 This limitation merely alters the information used in determining the destination, and therefore further recites one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract t ideas which they recite without adding significantly more.
Claims 5 and 15:
wherein at least one of the determined delivery route and the revised delivery route comprises one or more sub-routes.
 This limitation merely requires that one of the routes comprises a sub-route, and the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment, could determine a delivery route or revised route comprising a sub-route, based on a destination; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and marketing or sales activities since commercial shipping entities would determine delivery routes with sub-routes based on known destinations. Nothing further is added. Therefore the claims are directed to the abstract t ideas which they recite without adding significantly more.
Claims 6 and 16:
wherein the one or more sub-routes include at least one of a ground travel route, an air travel route and a water travel route.
 This limitation merely alters the type of sub-route, and therefore further recites one or more abstract ideas for the reasons outlined above regarding claim 5, Nothing further is added. Therefore the claims are directed to the abstract t ideas which they recite without adding significantly more.
Claims 7 and 17:
wherein at least one of the determined delivery route and the revised delivery route for the item is further based on a desired delivery period.
 This limitation merely alters the information used in determining the delivery routes, and therefore further recites one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract t ideas which they recite without adding significantly more.
Claims 8 and 18:
wherein the tracked movements of the user are based on a navigation system integrated within a device associated with the user.
 Regarding the use of a navigation device integrated within a device associated with the user, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Examiner respectfully notes that the devices here are not specialized, and merely act in their ordinary capacity to bring information into the system or method. Nothing further is added. Therefore the claims are directed to the abstract t ideas which they recite without adding significantly more.
Claims 9 and 19:
wherein the tracked movements of the user are based on at least one of user input and a database entry.
 This limitation merely alters the information which may comprise the tracked movements, and therefore further recites one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract t ideas which they recite without adding significantly more.
Claims 10 and 20:
further comprising, if the destination has not changed, delivering the item to the destination.
 The broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and marketing or sales activities since commercial shipping entities would deliver an item to a destination if a destination has not changed. Alternatively the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution activities. Examiner hereby takes official notice of the fact that delivering an item to a destination if that destination has not changed was well-understood routine and conventional in the art of shipping as of the effective filing date of the claimed invention. Nothing further is added. Therefore the claims are directed to the abstract t ideas which they recite without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS 
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-10 and 12-20, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (U.S. PG Pub. No. 20180350024; hereinafter "Kaufman") in view of Gorlin et al. (U.S. PG Pub. NO. 20160019496; herein after "Gorlin") further in view of Soubhagya, Sahoo (WIPO Publication No. WO2016/125184A2; hereinafter "Sahoo").
As per claim 1, Kaufman teaches:
A method for delivering an item, comprising:
Kaufman teaches a system and method of performing shipments (delivery of baggage) using a MaaS system. (Kaufman: abstract)
associating, via a Mobility- as- a- Service ("MaaS") system, the item with a user;
 Kaufman teaches a system and method of performing shipments (delivery of baggage) using a MaaS system, wherein a delivery object may be associated with a driver by the driver scanning the object with a mobile device. (Kaufman: paragraphs [0039, 47])
With respect to the following limitation:
determining, by the MaaS system, a destination of the user;
 Kaufman teaches that a route for delivery of the baggage may be determined based on known driving patterns and behaviors of drivers at the MaaS system. (Kaufman: paragraphs [0035-37]) Kaufman, however, does not appear to explicitly teach that an upcoming destination of the driver is used to determine the route.
Gorlin, however, teaches that a driver's predicted destination along a travel route may be used to offer the driver a delivery task, and the driver may be routed from their current location, to the delivery dropoff point, to their ultimate final destination. (Gorlin: paragraphs [0129-135, 193-194, 200-205, 215] see also paragraphs [0223-240] generally outlining consolidation routes with multiple deliveries) Gorlin teaches combining the above elements with the teachings of Kaufman for providing an improved delivery system. (Gorlin: paragraph [0006]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gorlin with the teachings of Kaufman to achieve the aforementioned benefits.
Kaufman in view of Gorlin further teaches:
determining, by the MaaS system, a delivery route for the item based at least on the destination;
Kaufman teaches that a route for delivery of the baggage may be determined based on known driving patterns and behaviors of drivers at the MaaS system. (Kaufman: paragraphs [0035-37]) Gorlin, as outlined above, teaches that a driver's predicted destination along a travel route may be used to offer the driver a delivery task, and the driver may be routed from their current location, to the delivery dropoff point, to their ultimate final destination. (Gorlin: paragraphs [0129-135, 193-194, 200-205, 215]) The motivation to combine Gorlin persists.
initiating, using a MaaS vehicle, delivery of the item based on the determined delivery route;
Kaufman teaches that the MaaS may initiate delivery of the item with the selected courier driving a vehicle along the determined route. (Kaufman: paragraph [0038])  Gorlin, as outlined above, teaches that a driver's predicted destination along a travel route may be used to offer the driver a delivery task, and the driver may be routed from their current location, to the delivery dropoff point, to their ultimate final destination. (Gorlin: paragraphs [0129-135, 193-194, 200-205, 215]) The motivation to combine Gorlin persists.
tracking movements of the user;
Gorlin teaches that the driver may be tracked for compliance with the route by tracking the movement of the driver via movement data received from the driver's device. (Gorlin: paragraphs [0135, 144]) The motivation to combine Gorlin persists.
receiving, by the MaaS system, user movement data based on at least the tracked movements of the user;
 Gorlin teaches that the driver may be tracked for compliance with the route by tracking the movement of the driver via movement data received from the driver's device. (Gorlin: paragraphs [0135, 144]) The motivation to combine Gorlin persists.
With respect to the following limitation:
determining whether the destination of the user has changed based on the user movement data;
 Gorlin teaches that the driver may be tracked for compliance with the route by tracking the movement of the driver via movement data received from the driver's device. (Gorlin: paragraphs [0135, 144]) The motivation to combine Gorlin persists. Kaufman, however, does not appear to teach the determination as to whether the destination of a user has changed based on the received location information.
Sahoo, however, teaches that a user may be tracked while delivery orders and may deviate from an expected destination, and, in response to such, the user's route for remaining deliveries may be recalculated and the user may rerouted to make the other deliveries. (Sahoo: paragraphs [0030, 32]) It can be seen that each element is taught by either Kaufman in view of Gorlin or by Sahoo. Adding the change detection and rerouting of Sahoo does not affect the normal functioning of the elements of the claim which are taught by Kaufman in view of Gorlin. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Sahoo with the teachings of Kaufman in view of Gorlin since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Kaufman in view of Gorlin further in view of Sahoo further teaches:
and if the destination of the user has changed, updating the destination of the user based on the user movement data;
Sahoo, as outlined above, teaches that a user may be tracked while delivery orders and may deviate from an expected destination, and, in response to such, the user's route for remaining deliveries may be recalculated and the user may rerouted to make the other deliveries. (Sahoo: paragraphs [0030, 32]) The motivation to combine Sahoo persists.
determining a revised delivery route for the item based on the updated destination;
Sahoo, as outlined above, teaches that a user may be tracked while delivery orders and may deviate from an expected destination, and, in response to such, the user's route for remaining deliveries may be recalculated and the user may rerouted to make the other deliveries. (Sahoo: paragraphs [0030, 32]) The motivation to combine Sahoo persists.
and rerouting the item based on the revised delivery route.
 Sahoo, as outlined above, teaches that a user may be tracked while delivery orders and may deviate from an expected destination, and, in response to such, the user's route for remaining deliveries 
As per claim 2, Kaufman in view of Gorlin further in view of Sahoo teaches all of the limitations of claim 1, as outlined above, and further teaches:
when the destination of the user changes a plurality of times, updating the destination of the user based on the user movement data for each of the plurality of times;
Sahoo, however, teaches that a user may be tracked while delivery orders and may deviate from an expected destination, and, in response to such, the user's route for remaining deliveries may be recalculated and the user may rerouted to make the other deliveries. (Sahoo: paragraphs [0030, 32]) In teaching that multiple out of turn deliveries may be made, Sahoo teaches that the process may be repeated, and therefore teaches the performance of these steps again. The motivation to combine Sahoo persists.
determining the revised delivery route for the item for each of the plurality of times;
Sahoo, however, teaches that a user may be tracked while delivery orders and may deviate from an expected destination, and, in response to such, the user's route for remaining deliveries may be recalculated and the user may rerouted to make the other deliveries. (Sahoo: paragraphs [0030, 32]) In teaching that multiple out of turn deliveries may be made, Sahoo teaches that the process may be repeated, and therefore teaches the performance of these steps again. The motivation to combine Sahoo persists.
and rerouting the item based on the revised delivery route for each of the plurality of times.
 Sahoo, however, teaches that a user may be tracked while delivery orders and may deviate from an expected destination, and, in response to such, the user's route for remaining deliveries may be recalculated and the user may rerouted to make the other deliveries. (Sahoo: paragraphs [0030, 32]) In teaching that multiple out of turn deliveries may be made, Sahoo teaches that the process may be 
As per claim 3, Kaufman in view of Gorlin further in view of Sahoo teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein associating the item with the user comprises: checking in the item using a computing device.
Kaufman teaches a system and method of performing shipments (delivery of baggage) using a MaaS system, wherein a delivery object may be associated with a driver by the driver scanning the object with a mobile device. (Kaufman: paragraphs [0039, 47]) 
As per claim 4, Kaufman in view of Gorlin further in view of Sahoo teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein determining the destination of the user is based at least on user input.
 Sahoo further teaches that a system may determine a driver's destination based on a user input. (Sahoo: paragraph [0029]) The motivation to combine Sahoo persists.
As per claim 5, Kaufman in view of Gorlin further in view of Sahoo teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein at least one of the determined delivery route and the revised delivery route comprises one or more sub-routes.
 Sahoo, as outlined above, teaches that a user may be tracked while delivery orders and may deviate from an expected destination, and, in response to such, the user's route for remaining deliveries may be recalculated and the user may rerouted to make the other deliveries and that each route may be along one or more roads, and may comprise directions to a first point, then a second plan point, and therefore teaches that the primary route or revised route may each comprise a sub-route. (Sahoo: paragraphs [0027, 30, 32, 56]) The motivation to combine Sahoo persists.
As per claim 6, Kaufman in view of Gorlin further in view of Sahoo teaches all of the limitations of claim 5, as outlined above, and further teaches:
wherein the one or more sub-routes include at least one of a ground travel route, an air travel route and a water travel route.
 Sahoo further teaches that the routes may be along roads, and therefore teaches that the sub-routes may comprise a ground travel route. (Sahoo: paragraph [0027]) The motivation to combine Sahoo persists.
As per claim 7, Kaufman in view of Gorlin further in view of Sahoo teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein at least one of the determined delivery route and the revised delivery route for the item is further based on a desired delivery period.
 Kaufman further teaches that the original route may be determined based on a user's desired delivery time. (Kaufman: paragraphs [0033-36])
As per claim 8, Kaufman in view of Gorlin further in view of Sahoo teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the tracked movements of the user are based on a navigation system integrated within a device associated with the user.
 Gorlin teaches that the driver may be tracked for compliance with the route by tracking the movement of the driver via movement data received from the driver's device. (Gorlin: paragraphs [0130, 135, 144]) The motivation to combine Gorlin persists.
As per claim 9, Kaufman in view of Gorlin further in view of Sahoo teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the tracked movements of the user are based on at least one of user input and a database entry.
 Gorlin further teaches that the tracked movements may be based on a user giving permission for tracking. (Gorlin: paragraph [0196]) Gorlin further teaches the use of a database to perform tracking. (Gorlin: paragraph [0262]) The motivation to combine Gorlin persists.
As per claim 10, Kaufman in view of Gorlin further in view of Sahoo teaches all of the limitations of claim 1, as outlined above, and further teaches:
further comprising, if the destination has not changed, delivering the item to the destination.
 Sahoo, however, teaches that a user may be tracked while delivery orders and may deviate from an expected destination, and, in response to such, the user's route for remaining deliveries may be recalculated and the user may rerouted to make the other deliveries. (Sahoo: paragraphs [0030, 32]) In teaching that the user may be rerouted "if" the user deviates and performs an ad hoc delivery, Sahoo teaches that the item may be delivered to the destination if the destination has not changed. The motivation to combine Sahoo persists.
As per claim 11, Kaufman teaches:
A Mobility- as -a- Service ("Maas") system for delivering an item, comprising:
Kaufman teaches a system and method of performing shipments (delivery of baggage) using a MaaS system. (Kaufman: abstract)
a user tracking device, configured to track movements of a user;
Kaufman further teaches that the driver device may comprise a GPS device which is configured to track movements of a user. (Kaufman: paragraphs [0054, 67])
one or more processors;
Kaufman further teaches the implementation of the system and method using a processor which executes code or instructions stored in a memory communicably coupled to the processor. (Kaufman: paragraphs [0032, 48-53], Fig. 6)
and a memory communicably coupled to the one or more processors and storing:
Kaufman further teaches the implementation of the system and method using a processor which executes code or instructions stored in a memory communicably coupled to the processor. (Kaufman: paragraphs [0032, 48-53], Fig. 6)
an item association module including instructions that when executed by the one or more processors cause the one or more processors to associate the item with the user;
 Kaufman further teaches the implementation of the system and method using a processor which executes code or instructions stored in a memory communicably coupled to the processor. (Kaufman: paragraphs [0032, 48-53], Fig. 6) Kaufman teaches a system and method of performing shipments (delivery of baggage) using a MaaS system, wherein a delivery object may be associated with a driver by the driver scanning the object with a mobile device. (Kaufman: paragraphs [0039, 47])
With respect to the following limitation:
a user destination module including instructions that when executed by the one or more processors cause the one or more processors to determine a destination of the user:
 Kaufman teaches that a route for delivery of the baggage may be determined based on known driving patterns and behaviors of drivers at the MaaS system. (Kaufman: paragraphs [0035-37]) Kaufman further teaches the implementation of the system and method using a processor which executes code or instructions stored in a memory communicably coupled to the processor. (Kaufman: paragraphs [0032, 48-53], Fig. 6)  Kaufman, however, does not appear to explicitly teach that an upcoming destination of the driver is used to determine the route.
Gorlin, however, teaches that a driver's predicted destination along a travel route may be used to offer the driver a delivery task, and the driver may be routed from their current location, to the delivery dropoff point, to their ultimate final destination. (Gorlin: paragraphs [0129-135, 193-194, 200-205, 215] see also paragraphs [0223-240] generally outlining consolidation routes with multiple deliveries) Gorlin teaches combining the above elements with the teachings of Kaufman for providing an improved delivery system. (Gorlin: paragraph [0006]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gorlin with the teachings of Kaufman to achieve the aforementioned benefits.
Kaufman in view of Gorlin further teaches:
and an item delivery module including instructions that when executed by the one or more processors cause the one or more processors to:
Kaufman further teaches the implementation of the system and method using a processor which executes code or instructions stored in a memory communicably coupled to the processor. (Kaufman: paragraphs [0032, 48-53], Fig. 6)
determine a delivery route for the item based at least on the destination;
Kaufman teaches that a route for delivery of the baggage may be determined based on known driving patterns and behaviors of drivers at the MaaS system. (Kaufman: paragraphs [0035-37]) Kaufman further teaches the implementation of the system and method using a processor which executes code or instructions stored in a memory communicably coupled to the processor. (Kaufman: paragraphs [0032, 48-53], Fig. 6)  Gorlin, as outlined above, teaches that a driver's predicted destination along a travel route may be used to offer the driver a delivery task, and the driver may be routed from their current location, to the delivery dropoff point, to their ultimate final destination. (Gorlin: paragraphs [0129-135, 193-194, 200-205, 215]) The motivation to combine Gorlin persists.
and initiate delivery of the item based on the determined delivery route;
Kaufman teaches that the MaaS may initiate delivery of the item with the selected courier driving a vehicle along the determined route. (Kaufman: paragraph [0038])  Gorlin, as outlined above, teaches that a driver's predicted destination along a travel route may be used to offer the driver a delivery task, and the driver may be routed from their current location, to the delivery dropoff point, to their ultimate final destination. (Gorlin: paragraphs [0129-135, 193-194, 200-205, 215]) The motivation to combine Gorlin persists.
wherein the user destination module further includes instructions that when executed by the one or more processors cause the one or more processors to:
Kaufman further teaches the implementation of the system and method using a processor which executes code or instructions stored in a memory communicably coupled to the processor. (Kaufman: paragraphs [0032, 48-53], Fig. 6)
receive user movement data based on at least the tracked movements of the user;
 Gorlin teaches that the driver may be tracked for compliance with the route by tracking the movement of the driver via movement data received from the driver's device. (Gorlin: paragraphs [0135, 144]) The motivation to combine Gorlin persists.
With respect to the following limitation:
determine whether the destination of the user has changed based on the user movement data;
 Gorlin teaches that the driver may be tracked for compliance with the route by tracking the movement of the driver via movement data received from the driver's device. (Gorlin: paragraphs [0135, 144]) The motivation to combine Gorlin persists. Kaufman, however, does not appear to teach the determination as to whether the destination of a user has changed based on the received location information.
Sahoo, however, teaches that a user may be tracked while delivery orders and may deviate from an expected destination, and, in response to such, the user's route for remaining deliveries may be recalculated and the user may rerouted to make the other deliveries. (Sahoo: paragraphs [0030, 32]) It can be seen that each element is taught by either Kaufman in view of Gorlin or by Sahoo. Adding the change detection and rerouting of Sahoo does not affect the normal functioning of the elements of the claim which are taught by Kaufman in view of Gorlin. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Sahoo with the teachings of Kaufman in view of Gorlin since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Kaufman in view of Gorlin further in view of Sahoo further teaches:
and if the destination of the user has changed, update the destination of the user based on the user movement data;
Sahoo, as outlined above, teaches that a user may be tracked while delivery orders and may deviate from an expected destination, and, in response to such, the user's route for remaining deliveries may be recalculated and the user may rerouted to make the other deliveries. (Sahoo: paragraphs [0030, 32]) The motivation to combine Sahoo persists.
and wherein the item delivery module further includes instructions that when executed by the one or more processors cause the one or more processors to if the destination of the user has changed, determine a revised delivery route for the item based on the updated destination;
Kaufman further teaches the implementation of the system and method using a processor which executes code or instructions stored in a memory communicably coupled to the processor. (Kaufman: paragraphs [0032, 48-53], Fig. 6)  Sahoo, as outlined above, teaches that a user may be tracked while delivery orders and may deviate from an expected destination, and, in response to such, the user's route for remaining deliveries may be recalculated and the user may rerouted to make the other deliveries. (Sahoo: paragraphs [0030, 32]) The motivation to combine Sahoo persists.
and reroute the item based on the revised delivery route.
 Sahoo, as outlined above, teaches that a user may be tracked while delivery orders and may deviate from an expected destination, and, in response to such, the user's route for remaining deliveries may be recalculated and the user may rerouted to make the other deliveries. (Sahoo: paragraphs [0030, 32]) The motivation to combine Sahoo persists.
As per claims 12-20, Kaufman in view of Gorlin further in view of Sahoo teaches the limitations of these claims which are substantially identical to those of claims 2-10, and claims 12-20 are rejected for the same reasons as claims 2-10, as outlined above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628